Exhibit 99.1 Dollar Tree, Inc. Board Authorizes $500 Million Share Repurchase Program CHESAPEAKE, Va. – June 21, 2010 - Dollar Tree, Inc. (NASDAQ: DLTR), the nation's leading operator of discount variety stores selling everything for $1 or less, today announced that its Board of Directors has authorized the repurchase of an additional $500 million of its common stock.Stock repurchases may be made, from time-to-time, either in the open market or through privately negotiated transactions, at management's discretion, depending on market conditions and other factors, in accordance with Securities and Exchange Commission requirements.This authorization is in addition to the October 2007 repurchase authorization, of which the Company has approximately $42 million remaining. The Company has invested $1.4 billion for share repurchase since 2003, including $218 million in the first quarter 2010. “Dollar Tree continues to demonstrate the ability to self-fund its growth while generating substantial free cash,” said President and CEO Bob Sasser.“The increase in our share repurchase authority reflects our commitment to build value for long-term shareholders and our confidence in the future.” Dollar Tree operated 3,899 stores in 48 states as of June 18, 2010. A WARNING ABOUT FORWARD-LOOKING STATEMENTS:This press release contains "forward-looking statements" as that term is used in the Private Securities Litigation Reform Act of 1995.Forward looking statements address future events, developments or results and typically use words such as believe, anticipate, expect, intend, plan, forecast, or estimate.For example, our forward-looking statements include statements regarding our intentions to repurchase stock, our future cash flow and our ability to fund future growth.For a discussion of the risks, uncertainties and assumptions that could affect our future events, developments or results, you should carefully review the “Risk Factors,” "Business," and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections in our Annual Report on Form 10 - K filed March 19, 2010 and our Quarterly Report on Form 10-Q filed May 20, 2010.In light of these risks and uncertainties, the future events, developments or results described by our forward looking statements in this document could turn out to be materially and adversely different from those we discuss or imply.We are not obligated to release publicly any revisions to any forward looking statements contained in this press release to reflect events or circumstances occurring after the date of this report and you should not expect us to do so. CONTACT: Dollar Tree Stores, Inc., Chesapeake Timothy J. Reid 757-321-5284 www.DollarTree.com
